--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


ACQUISITION AGREEMENT


           This ACQUISITION AGREEMENT is entered into and made effective as of
the 6th day of February, 2012 by and Greenwood Gold Resources Inc., a Nevada
Corporation ("GGRI”); and Oceanview Real Estate Company Ltd. a private company
organized under the laws of Canada (“ORE”).


WHEREAS, ORE holds the right, title and interest in and to real property located
in Ecuador, known as the Hacienda Juval, consisting of approximately 80,197
hectares (the “Property”), and upon the terms and conditions set forth below,
ORE desires to sell and transfer all of its right, title and interest in and to
such Property owned by ORE to GGRI, such that, following such transaction, GGRI
will hold all rights and interest in and to the Property; and


                            NOW, THEREFORE, in consideration of the mutual
covenants, agreements, representations and warranties contained in this
Agreement, the Parties hereto agree as follows:


1.    SALE AND TRANSFER OF THE PROPERTY


1.1 SALE OF PROPERTY. Subject to the terms and conditions of this Agreement and
in reliance upon the representations, warranties, covenants and agreements
contained herein, at the closing of the transactions contemplated hereby, ORE
will sell, convey, assign and transfer 100% of ORE’s interest in and to the
following Property, and GGRI will purchase and acquire the Property from ORE:


(a)  100% of ORE’s rights, title and interests in and to the oil, gas and other
minerals in and under and that may be produced from the lands described in
Exhibit A including, without limitation, interests in oil, gas and/or mineral
leases covering any part of the lands, overriding royalty interests, fee mineral
interests, carbon credits, and other interests in oil, gas and other minerals in
any part of the lands,


(b)  100% of the right, title and interests of ORE in all presently existing and
valid oil, gas and/or mineral unitization, pooling and/or communization
agreements, declarations, and/or orders and the properties covered or included
in the units (including, without limitation, units formed under orders, rules,
regulations or other official acts of any federal, state or other authority
having jurisdiction, voluntary unitization agreements, designations, and/or
declarations, and any working interest units created under operating agreements
or otherwise), which relate to the Property;


(c)  100% of the right, title and interests of ORE in all presently existing and
valid production sales and sales related contracts, operating agreements and
other agreements and contracts which relate to the Property or which relate to
the exploration, development, operation or maintenance of the Property or the
treatment, storage, transaction or marketing of production from or allocated to
the Property; and

 
Page 1 of 17

--------------------------------------------------------------------------------

 
 
(d)  100% of the right, title and interests of ORE in and to all materials,
supplies, machinery, equipment, improvements, and other personal property and
fixtures relating to the Property, and all wells, wellhead equipment, pumping
units, flow lines, tanks, buildings, injection facilities, salt water disposal
facilities, compression facilities, gathering systems and other equipment, all
easements, rights-of-way, surface leases and other surface rights, all permits
and licenses and all other appurtenances, used or held for use in connection
with or related to the exploration, development, operation or maintenance of any
of the Property.


1.2 CONSIDERATION.  The consideration for the sale and transfer of the Property
from ORE to GGRI shall be:


1.2.1          The share consideration to be issued to ORE upon the Closing and
rollback of 500-1 of the acquisition by way of the transfer of the title to the
Property to GGRI or its designated assignee shall be 75,000,000 newly issued
shares of the restricted common stock of GGRI out of the 100,000,000
representing 75% control to ORE. The share certificate issued to ORE evidencing
the 75,000,000 shares shall be held in escrow by Diane D. Dalmy, Attorney at Law
(the “Escrow Agent”). The Escrow Agent shall release the share certificate to
ORE upon the definitive transfer of time to the Property to GGRI and the written
consent by ORE authorizing the release of the share certificate. 70,000,000
shares to ORE and 5,000,000 shares to Doug Andrus


1.2.2  Upon execution of this Agreement, ORE shall provide to GGRI the sum of
$50,000 to be used for payment of audited financial statements, legal fees,
FINRA fees and due diligence.


2.  REPRESENTATIONS AND WARRANTIES


2.1           REPRESENTATIONS AND WARRANTIES OF ORE


ORE represents and warrants as follows:


a)        CORPORATE ORGANIZATION AND GOOD STANDING.  ORE is duly organized,
validly existing, and in good standing under the laws of the country of Canada
and is qualified to do business as a foreign corporation in each jurisdiction,
if any, in which its property or business requires such qualification.


b)         CORPORATE AUTHORITY.  ORE has all requisite corporate power and
authority to own, operate and lease its properties, to carry on its business as
it is now being conducted and to execute, deliver, perform and conclude the
transactions contemplated by this Agreement and all other agreements and
instruments related to this Agreement.


c)        AUTHORIZATION.  Execution of this Agreement has been duly authorized
and approved by ORE.

 
Page 2 of 17

--------------------------------------------------------------------------------

 

 
    d)           OBLIGATIONS RELATING TO THE PROPERTY.  ORE has no contract or
other obligation other than those disclosed on Schedule B appended hereto, which
agreements shall be transferred to GGRI, in regard to any rights, interests,
licensing or any other agreements relating to the Property.  There are no
outstanding options, rights, or other commitments or agreements of any character
relating to the Property.
 
e)   VALUATION REPORT.  ORE shall provide to GGRI the valuation report dated
February 2, 2012 from the Foundation Nelson Velasco Aguirre, which contains a
certificate issued by the Minister of Agriculture of Ecuador attesting to the
total surface of the Property (the “Valuation Report”).
 
f)  TITLE. ORE has marketable title to the Property. For purposes of this
Agreement, “marketable title” means such title as will enable GGRI, as ORE’s
successor in 100% interest in title, to receive from the Property at least the
“net revenue interest” for the wells identified on Exhibit A associated with the
Property, without reduction, suspension or termination throughout the productive
life of the wells, except for any reduction, suspension or termination: (a)
caused by GGRI; (b) caused by orders of the appropriate regulatory agency having
jurisdiction over the Property that concern pooling, unitization, communization
or spacing matters affecting the Property; and (c) caused by any contract
containing a sliding-scale royalty clause or other similar clause with respect
to a production burden associated with the Property; or (d) otherwise set out
forth in Exhibit A. Marketable Title shall also mean title as will obligate ORE,
as GGRI’s successor in 100% interest of the title, to bear no greater working
interest than the working interest for each of the wells identified on Exhibit A
as being associated with the Property without increase throughout the productive
life of the wells, except for any increase: (a) caused by GGRI; (b) that also
results in the net revenue interest associated with the well being
proportionately increased; (c) caused by contribution requirements provided for
in any valid and existing operating agreement; (d) caused by orders of the
appropriate regulatory agency having jurisdiction over the Property and that
concern pooling, unitzation, communization or spacing matters affecting the
Property; or (e) otherwise set forth in Exhibit A


ORE has good and defensible title subject to permitted encumbrances to the
Property. Permitted Encumbrances shall mean: (a) liens for taxes not yet
delinquent; (b) lessor’s royalties, overriding royalties, reversionary interests
and similar burdens that do not operate to reduce the net revenue interest of
seller in the Property to less than the amount set forth on Exhibit A; (c) the
consents and rights described in Exhibit A insofar as such contracts and
agreements do not operate to increase the working interest of ORI or decrease
the net revenue interest of ORI as set forth on Exhibit A for the Property.
 
                g)        LITIGATION.  To the knowledge of ORE, there are no
pending, threatened, or existing litigation, bankruptcy, criminal, civil, or
regulatory proceeding or investigation, threatened or contemplated against ORE
which, if decided adversely to ORE, would impose any rights or interest or
judgment against the Property.

 
Page 3 of 17

--------------------------------------------------------------------------------

 
 
 
               h)   COMPLIANCE WITH APPLICABLE LAW AND REGULATORY MATTERS. ORE
has complied with all applicable laws and regulations, and are not in violation
of, and have not received any written notices of violation with respect to, any
laws and regulations in connection with the conduct of their respective
businesses or the ownership or operation of their respective businesses, assets
and properties, in regard to the Property.
 
i)    MATERIAL CONTRACTS.  There are no material contracts of ORE currently in
existence in relation to the Property except as disclosed in a Schedule hereto.
 
 J)  INTERESTS OF OFFICERS AND DIRECTORS.  Except as disclosed herein, none of
the officers or directors of ORE has any interest in the Property. .
 
k)  BROKER’S FEES.  ORE has not employed any broker or finder or incurred any
liability for any broker’s fees, commissions or finder’s fees in connection with
the transactions contemplated by this Agreement.
 
l)  CERTAIN BUSINESS PRACTICES.  No director, officer, agent or employee of ORE
has (i) used any funds for unlawful contributions, gifts, entertainment or other
unlawful expenses relating to political activity on behalf of, or purportedly on
behalf of, or for the business of ORE, or (ii) made any unlawful payments to
officials or employees of governmental entities or to directors, officers or
employees of foreign or domestic business enterprises.
 
2.2           REPRESENTATIONS AND WARRANTIES OF GGRI. GGRI  represents and
warrants as follows:


     a)       CORPORATE ORGANIZATION AND GOOD STANDING.  GGRI is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Nevada, and is qualified to do business as a foreign corporation in
each jurisdiction, if any, in which its property or business requires such
qualification.
 
      b)      CORPORATE AUTHORITY.  GGRI has all requisite corporate power and
authority to execute, deliver, perform and conclude the transactions
contemplated by this Agreement and all other agreements and instruments related
to this Agreement.
 
                      c)           NO VIOLATION.  Consummation of the
acquisition contemplated herein will not constitute or result in a breach or
default under any provision of any charter, bylaw, indenture, mortgage, lease,
or agreement, or any order, judgment, decree, law, or regulation by which Buyer
is bound.
 
 
Page 4 of 17

--------------------------------------------------------------------------------

 
 
 
        d)   REPORTING STATUS. GGRI is a fully reporting public company under
Section 15(d) of the Securities and Exchange Act of 1934, and is current on its
filing obligations under Section 15.  GGRI has filed all required periodic
reports with the Securities & Exchange Commission (the "Commission") on Forms
10-Q and 10-K through the fiscal year ended December 31, 2010 and for the nine
months ended September 30, 2011, and all required Form 8-K reports, all such
reports are true and correct in all material respects and contain no
misrepresentation of a material fact or omission of a material fact.  The common
shares of GGRI are quoted  on the OTC Markets OTCqb under the symbol
"GGRI".  GGRI has not received and there are no outstanding Commission Staff
comment letters, stop orders or other regulatory actions, and no letters,
comments, investigations or other actions pending or threatened by the
Commission or by the Financial Industry Regulatory Authority (FINRA) against or
relating to Buyer and there are no outstanding fees, fines or other amounts due
to FINRA, the SEC, PCAOB or any other regulatory agency..
 
          e)    CAPITALIZATION.
 
(i) On the date of this Agreement, 400,000,000 shares of $0.0001 par value
common stock are authorized and 211,669,975 shares of common stock of GGRI are
issued and outstanding, all of the shares of common stock issued are duly
authorized, validly issued, fully paid and non-assessable and none were issued
in violation of any preemptive rights.  On the date of this Agreement: (i) no
shares of GGRI are reserved for issuance upon the exercise of outstanding
options, warrants or other rights to purchase shares; and (ii) no shares of GGRI
are held in the treasury of GGRI.  Except as set forth above, as of the date
hereof, no shares or other voting securities of GGRI are issued, reserved for
issuance or outstanding.  GGRI has advised ORE that GGRI will effect a reverse
split of its common shares issued and outstanding. There are no bonds,
debentures, notes or other indebtedness or securities of GGRI that have the
right to vote (or that are convertible into, or exchangeable for, securities
having the right to vote) on any matters on which stockholders of GGRI may
vote.  All shares of GGRI subject to issuance as described above shall, upon
issuance on the terms and conditions specified in the instruments pursuant to
which they are issuable, be duly authorized, validly issued, fully paid,
non-assessable and free of preemptive rights.
 
(ii) GGRI has no contract or other obligation to repurchase, redeem or otherwise
acquire any shares of GGRI stock, or make any investment (in the form of a loan,
capital contribution or otherwise) in any other person.  There are no
outstanding subscriptions, options, warrants, puts, calls, rights, exchangeable
or convertible securities or other commitments or agreements of any character
relating to the issued or unissued shares or other securities of GGRI.  None of
the outstanding equity securities or other securities of GGRI was issued in
violation of the Securities Act of 1933 or any other legal requirement.
 
 
Page 5 of 17

--------------------------------------------------------------------------------

 
 
f)  
  AUTHORITY; NO VIOLATION.

 
      (i) GGRI has full corporate power and authority to execute and deliver
this Agreement and to comply with the terms hereof and consummate the
transactions contemplated hereby.  This Agreement has been duly and validly
executed and delivered by GGRI.  Assuming due authorization, execution and
delivery by the other Parties, this Agreement constitutes the valid and binding
obligation of GGRI, enforceable against GGRI in accordance with its terms,
except as such enforcement may be limited by (i) the effect of bankruptcy,
insolvency, reorganization, receivership, conservatorship, arrangement,
moratorium or other similar laws affecting or relating to the rights of
creditors generally, or (ii) the rules governing the availability of specific
performance, injunctive relief or other equitable remedies and general
principles of equity, regardless of whether considered in a proceeding in equity
or at law, or (iii) the specific terms and conditions of this Agreement.
 
(ii) Neither the execution and delivery of this Agreement by GGRI nor the
consummation by Buyer of the transactions contemplated hereby, nor compliance by
GGRI with any of the terms or provisions hereof, will (A) violate any provision
of the Certificate of Incorporation or Constitution or the certificates of
registration or constitution, or other charter or organizational documents, of
GGRI; or (B) violate any statute, code, ordinance, rule, regulation, judgment,
order, writ, decree or injunction applicable to GGRI or any of its properties or
assets, the violation of which would have a material adverse effect; or (C)
violate, conflict with, result in a breach of any provision of or the loss of
any material benefit under, constitute a default (or an event which, with notice
or lapse of time, or both, would constitute a default) under, result in the
termination of any or all rights or benefits or a right of termination or
cancellation under, accelerate the performance required by or rights or
obligations under, increase any rate of interest payable or result in the
creation of any lien upon any of the respective properties or assets of GGRI
under, any authorization or of the terms, conditions or provisions of any note,
bond, mortgage, indenture, deed of trust, license, lease, agreement, contract,
or other instrument or obligation to which is a party, or by which its
properties, assets or business activities may be bound or affected.
 
g)  
  FINANCIAL STATEMENTS.

 
(i) GGRI acknowledges that all financial statements filed with the SEC are
available to Seller to view prior to the Closing Date, and GGRI confirms such
financial statements are true and complete copies of the unaudited and audited
financial statements of Buyer as filed with the SEC as at the Closing Date. (the
“GGRI Financial Statements”).
 
            (ii) GGRI Financial Statements were prepared in accordance
with  GAAP or the equivalent applied on a basis consistent throughout the
periods indicated (except as otherwise stated in such financial statements,
including the related notes, and except that, in the case of unaudited
statements for the subsequent quarterly periods referenced above, such unaudited
statements fairly present in all material respects the consolidated financial
condition and the results of operations of GGRI as at the respective dates
thereof and for the periods indicated therein (subject, in the case of unaudited
statements, to year-end audit adjustments).
 
 
Page 6 of 17

--------------------------------------------------------------------------------

 
 
h) ABSENCE OF CERTAIN CHANGES OR EVENTS.  Since the end of its most recent
fiscal year and to the date of this Agreement, (i) GGRI has, in all material
respects, conducted its business in the ordinary course consistent with past
practice; (ii) there has not occurred any change, event or condition that is or
would reasonably be expected to result in a material adverse effect; and
(iii)  GGRI has not taken and will not take any of the actions that GGRI has
agreed not to take from the date hereof through the Closing.
 
i) UNDISCLOSED LIABILITIES.  GGRI has no material obligations or liabilities of
any nature (whether accrued, matured or unmatured, fixed or contingent or
otherwise) other than (i) those set forth or adequately provided for in the
balance sheet (and the related notes thereto) of GGRI as of the end of the most
recent fiscal year  included in the GGRI Financial Statements, (ii) those
incurred in the ordinary course of business consistent with past practice since
the end of the most recent fiscal year  and (iii) those incurred in connection
with the execution of this Agreement.
 
j) LEGAL PROCEEDINGS.  GGRI is not a party to any, and there is no pending or,
to the knowledge of Buyer, threatened, legal, administrative, arbitral or other
proceeding, claim, action or governmental or regulatory investigation of any
nature against GGRI, or any of its officers or directors which, if decided
adversely to GGR, would, individually or in the aggregate, be material to
GGRI.  There is no injunction, order, judgment or decree imposed upon GGRI, or
any of its officers or directors, or the assets of GGRI.
 
k) TAXES AND TAX RETURNS.
 
(i) GGRI shall file or caused to be filed all  federal, state, foreign and local
tax returns required to be filed with any tax authority; (ii) all such tax
returns shall be true, accurate, and complete in all material respects; (iii)
GGRI shall pay or caused to be paid all taxes that are due and payable by any of
such companies, other than taxes which are being contested in good faith and are
adequately reserved against or provided for (in accordance with  GAAP) in the
GGRI Financial Statements, and (iv) GGRI shall  not have any material liability
for taxes for any current or prior tax periods in excess of the amount reserved
or provided for in the Buyer Financial Statements (but excluding, for this
Clause (iv) only, any liability reflected thereon for deferred taxes to reflect
timing differences between tax and financial accounting methods).
 
a) No national, state, local or foreign audits, examinations, investigations, or
other formal proceedings are pending or, to Buyer’s knowledge, threatened with
regard to any taxes or tax returns of Buyer.  No issue has arisen in any
examination of the GGRI by any tax authority that if raised with respect to any
other period not so examined would result in a material deficiency for any other
period not so examined, if upheld.  Any adjustment of income taxes of GGRI made
in any examination that is required to be reported to the appropriate national,
state, local or foreign tax authorities has been so reported.

 
Page 7 of 17

--------------------------------------------------------------------------------

 
 
 
b) There are no disputes pending with respect to, or claims or assessments
asserted in writing for, any material amount of taxes upon GGRI, nor has GGRI
given or been requested in writing to give any currently effective waiver
extending the statutory period of limitation applicable to any tax return for
any period.
 
l) COMPLIANCE WITH APPLICABLE LAW AND REGULATORY MATTERS.
 
(i) GGRI has complied with all applicable laws and regulations, and are not in
violation of, and have not received any written notices of violation with
respect to, any laws and regulations in connection with the conduct of their
respective businesses or the ownership or operation of their respective
businesses, assets and properties, except for such noncompliance and violations
as would not, individually or in the aggregate, be material.
 
(ii)  GGRI has all licenses, permits, certificates, franchises and other
authorizations (collectively, the “Authorizations”) necessary for the ownership
or use of its assets and properties and the conduct of its business, as
currently conducted, and have complied with, and are not in violation of, any
Authorization, except where such noncompliance or violation would not,
individually or in the aggregate, be material.  Except as would not be material
to GGRI, all such Authorizations are in full force and effect and there are no
proceedings pending or, to the knowledge of GGRI, threatened that seek the
revocation, cancellation, suspension or adverse modification thereof.


m) GOVERNMENT ORDERS. There are no governmental orders applicable to GGRI which
have had a Material Adverse Effect on GGRI.
 
n)  MATERIAL CONTRACTS.  There are no material contracts of GGRI currently in
existence, save for those disclosed in the financial statements of GGRI.
 
o) ASSETS.  GGRI owns, leases or has the right to use all the properties and
assets necessary or currently used for the conduct of its businesses free and
clear of all liens of any kind or character.  All items of equipment and other
tangible assets owned by or leased to GGRI and which are material to the
operations and business of GGRI are in good condition and repair (ordinary wear
and tear excepted).  In the case of leased equipment and other tangible assets,
GGRI holds valid leasehold interests in such leased equipment and other tangible
assets, free and clear of all liens of any kind or character.
 
p) ENVIRONMENTAL LIABILITY.  GGRI is in compliance with all applicable
environmental laws.  To the knowledge of GGRI, there are no liabilities of GGRI
of any kind, whether accrued, contingent, absolute, determined, determinable or
otherwise arising under or relating to any environmental law and, to the
knowledge of GGRI, there are no facts, conditions, situations or set of
circumstances that could reasonably be expected to result in or be the basis for
any such liability.
 
 
Page 8 of 17

--------------------------------------------------------------------------------

 
 
q) INSURANCE.  GGRI has no insurance coverage with respect to its business.
 
r) INTERESTS OF OFFICERS AND DIRECTORS.  Except as disclosed herein, none of the
officers or directors of GGRI has any interest in any property, real or
personal, tangible or intangible, including intellectual property, used in or
developed by the business of GGRI, or in any supplier, distributor or customer
of GGRI, or any other relationship, contract, agreement, arrangement or
understanding with GGRI, except  for the normal ownership interests of a
shareholder and employee rights.
 
s) BROKER’S FEES.  GGRI has not employed any broker or finder or incurred any
liability for any broker’s fees, commissions or finder’s fees in connection with
the transactions contemplated by this Agreement.
 
t) CERTAIN BUSINESS PRACTICES.  No director, officer, agent or employee of GGRI
has: (i) used any funds for unlawful contributions, gifts, entertainment or
other unlawful expenses relating to political activity on behalf of, or
purportedly on behalf of, or for the business of GGRI, or (ii) made any unlawful
payments to officials or employees of governmental entities or to directors,
officers or employees of foreign or domestic business enterprises.
 
3.  CONDITIONS PRECEDENT AND SUBSEQUENT


3.1           Conditions to Each Party’s Obligations. The respective obligations
of each Party hereunder shall be subject to the satisfaction prior to or at the
Closing of the following conditions:


a)        No Restraints. No statute, rule, regulation, order, decree, or
injunction shall have been enacted, entered, promulgated, or enforced by any
court or governmental entity of competent jurisdiction which enjoins or
prohibits the consummation of this Agreement and shall be in effect.


b)        Legal Action. There shall not be pending or threatened in writing any
action, proceeding, or other application before any court or governmental entity
challenging or seeking to restrain or prohibit the consummation of the
transactions contemplated by this Agreement, or seeking to obtain any material
damages.


3.2           Conditions to ORE’s Obligations. The obligations of ORE shall be
subject to satisfaction of the following conditions unless waived by ORE:
 
 
Page 9 of 17

--------------------------------------------------------------------------------

 

a)              Representatives and Warranties of GGRI. The representations and
warranties of GGRI set forth in this Agreement shall be true and correct as of
the date of this Agreement and as of the Closing as though made on and as of the
Closing, except: (i) as otherwise contemplated by this Agreement; or (ii) in
respects that do not have a Material Adverse Effect on the Parties or on the
benefits of the transactions provided for in this Agreement. “Material Adverse
Effect” for purposes of this Agreement shall mean any change or effect that,
individually or when taken together with all other such changes or effects which
have occurred prior to the date of determination of the occurrence of the
Material Adverse Effect, is or is reasonably likely to be materially adverse to
the business, assets, financial condition, or results of operation of the
entity.


b)        Performance of Obligations of GGRI. GGRI shall have performed all
agreements and covenants required to be performed by it under this Agreement
prior to the Closing, except for breaches that do not have a Material Adverse
Effect on the Parties or on the benefits of the transactions provided for in
this Agreement.


c)        Reverse Stock Split. Prior to Closing and the issuance of the
75,000,000 shares of common stock to ORE as consideration for the Property, GGRI
shall effect a reverse stock split of one for five hundred (1:500) of its shares
of common stock (the “Reverse Stock Split”) by filing the appropriate
documentation with FINRA.


d)    Debt Settlement.  (i) After Closing, GGRI shall cause the debt in the
approximate amount of $60,000 due and owing to that certain creditor (the
“Creditor”), as reflected on the financial statements of GGRI as of September
30, 2011 (the “$60,000 Debt”) to be settled by issuance to the Creditor and/or
his designee an aggregate of 25,000,000 shares of common stock. (ii) Within
ninety days after Closing, GGRI shall cause the debt in the approximate amount
of $152,000 due and owing to Branislav Jovanovic (“Jovanovic”), as reflected on
the financial statements of GGRI as of September 30, 2011 (the “Jovanovic Debt”)
to be settled by payment to Jovanovic. .


e)     Anti-Dilution. Prior to Closing and the six month period following the
date of Closing (the “Anti-Dilution Period”), GGRI shall not increase the number
of its outstanding shares of common stock, or change in any way the rights and
privileges of such shares, by means of the payment of a stock dividend or the
making of any other distribution on such shares payable in its common stock
unless it shall receive the prior written approval of the Creditor holding of
record the 25,000,000 shares of common stock of GGRI. In the event that the
Creditor provides its written consent to GGRI to increase its outstanding shares
of common stock during the Anti-Dilution Period pursuant to subsequent issuances
of its shares of common stock, GGRI shall also issue to the Creditor that number
of shares of common stock so that the Creditor maintains its percentage equity
interest held during the Anti-Dilution Period.


f)        Appointments.  Effective the next business day after the Closing, GGRI
shall cause the resignation of Branislav Jovanovic as the sole officer and
director of GGRI and cause the appointment of Charles Miller as the
President/Chief Executive Officer, Secretary, Treasurer/Chief Financial Officer
and a member of the Board of Directors and Douglas Andrews as a member of the
Board of Directors or other designees of ORE.

 
Page 10 of 17

--------------------------------------------------------------------------------

 
 
g)  Mainland Consultant Agreement.  Upon Closing, GGRI shall cause a three year
consultant agreement (the “Mainland Consultant Agreement”) between GGRI and
Mainland Investment Ltd. (“Mainland”) to be executed and effected. The Mainland
Consultant Agreement shall provide that Mainland will provide to GGRI financial,
advisory, marketing and investor relation services and GGRI shall pay to
Mainland an annual compensation of $1,000,000 and grant 1,000,000 stock options
exercisable at $1.00 per share.


3.3           Conditions to GGRI’s Obligations. The obligations of GGRI shall be
subject to the satisfaction to the following conditions unless waived by GGRI:


a) Representatives and Warranties of ORE. The representations and warranties of
ORE set forth in this Agreement shall be true and correct as of the date of this
Agreement and as of the Closing as though made on and as of the Closing, except:
(i) as otherwise contemplated by this Agreement, or (ii) in respects that do not
have a Material Adverse Effect on the Parties or on the benefits of the
transactions provided for in this Agreement.


b)      Performance of ORE. ORE shall have performed all agreements and
covenants required to be performed by them under this Agreement prior to
Closing, except for breaches that do not have a Material Adverse Effect on the
Parties or on the benefits of the transactions provided for in this Agreement.




4. CLOSING AND DELIVERY OF DOCUMENTS


4.1           Time and Place. The Closing of the transaction contemplated by
this Agreement shall take place at the offices of GGRI, unless otherwise agreed
by the Parties, immediately upon the full execution of this Agreement, and the
satisfaction of all conditions, specifically the delivery of all required
documents, or at such other time and place as the Parties mutually agree.  All
proceedings to be taken and all documents to be executed at the Closing shall be
deemed to have been taken, delivered and executed simultaneously, and no
proceeding shall be deemed taken nor documents deemed executed or delivered
until all have been taken, delivered and executed.  The date of Closing may be
accelerated or extended by agreement of the parties.


Any copy, facsimile telecommunication or other reliable reproduction of the
writing or transmission required by this Agreement or any signature required
thereon may be used in lieu of an original writing or transmission or signature
for any and all purposes for which the original could be used, provided that
such copy, facsimile telecommunication or other reproduction shall be a complete
reproduction of the entire original writing or transmission or original
signature.


4.2           Deliveries by ORE. At Closing, ORE shall make the following
deliveries to GGRI:


a)        Certified resolutions of the Board of Directors of ORE authorizing the
execution and performance of this Agreement.

 
Page 11 of 17

--------------------------------------------------------------------------------

 

b)        Such documents as may be required to transfer the Property to GGRI and
any related contracts or agreements in regard to the Property.


4.3           Deliveries by GGRI. At Closing, GGRI shall make the following
deliveries to ORE:


a)        Stock certificates representing the GGRI common shares issued in the
name of ORE and/or its designee, which stock certificates shall be held by the
Escrow Agent until the definitive transfer of the Property to GGRI and the
written authorization by ORE to the Escrow Agent to release the stock
certificates to ORE;


b) Certified resolutions of the Board of Directors of GGRI authorizing the
execution and performance of this Agreement and issuance of the 75,000,000
shares of common stock. After rollback


c) Certified resolutions of the Board of Directors of GGRI appointing Charles
Miller as the President/Chief Executive Officer, Secretary, Treasurer/Chief
Financial Officer and a member of the Board of Directors and Douglas Andrews as
a member of the Board of Directors or other designees of ORE, of GGRI the next
business day after Closing along with resignations of the existing officers of
GGRI effective the next business day after Closing.


5.  TERMINATION


Upon Closing, GGRI shall cause the transfer agent to issue stock certificate(s)
to ORE evidencing the 75,000,000 shares of newly issued restricted common stock.
The stock certificates shall be held in escrow by the Escrow Agent until the
definitive transfer of the Property by ORE to GGRI shall occur and ORE shall
provide its written authorization to the Escrow Agent to release the stock
certificates to GGRI. In the event the Property is not definitively transferred
by ORE to GGRI, the Escrow Agent shall return the share certificates to the
transfer agent for cancellation and the 75,000,000 shares shall be returned to
treasury. This Agreement shall then be deemed null and void.


6.  INDEMNIFICATION AND ARBITRATION


6.1.           Indemnification. ORE, on the one hand, and GGRI, on the other
hand, (each party, “Indemnifying Party”) shall agree to indemnify, and hold
harmless the other party (“Indemnified Party”) from any and all claims, demands,
liabilities, damages, losses, costs and expenses that the other party shall
incur or suffer, including attorneys fees and costs, that arise, result from or
relate to any breach of, or failure by Indemnifying Party to perform any of
their respective representations, warranties, covenants, or agreements in this
Agreement or in any exhibit, addendum, or any other instrument furnished by the
Indemnifying Party under this Agreement.

 
Page 12 of 17

--------------------------------------------------------------------------------

 
 
6.2           Arbitration and Governing Law. The parties hereby agree that any
and all claims (except only for requests for injunctive or other equitable
relief) whether existing now, in the past or in the future as to which the
parties or any affiliates may be adverse parties, and whether arising out of
this Agreement or from any other cause, will be resolved by arbitration before
the American Arbitration Association within the State of Nevada.


a)        The parties hereby irrevocably consent to the jurisdiction of the
American Arbitration Association and the situs of the arbitration (and any
requests for injunctive or other equitable relief) within the State of
Nevada.  Any award in arbitration may be entered in any domestic or foreign
court having jurisdiction over the enforcement of such awards.


b)        The law applicable to the arbitration and this Agreement shall be that
of the State of Nevada, determined without regard to its provisions which would
otherwise apply to a question of conflict of laws.


c)        The arbitrator may, in its discretion, allow the parties to make
reasonable disclosure and discovery in regard to any matters which are the
subject of the arbitration and to compel compliance with such disclosure and
discovery order.  The arbitrator may order the parties to comply with all or any
of the disclosure and discovery provisions of the Federal Rules of Civil
Procedure, as they then exist, as may be modified by the arbitrator consistent
with the desire to simplify the conduct and minimize the expense of the
arbitration.


d)   Regardless of any practices of arbitration to the contrary, the arbitrator
will apply the rules of contract and other law of the jurisdiction whose law
applies to the arbitration so that the decision of the arbitrator will be, as
much as possible, the same as if the dispute had been determined by a court of
competent jurisdiction.


e)   Any award or decision by the American Arbitration Association shall be
final, binding and non-appealable except as to errors of law or the failure of
the arbitrator to adhere to the arbitration provisions contained in this
agreement.  Each party to the arbitration shall pay its own costs and counsel
fees except as specifically provided otherwise in this agreement.


f)   In any adverse action, the parties shall restrict themselves to claims for
compensatory damages and/or securities issued or to be issued and no claims
shall be made by any party or affiliate for lost profits, punitive or multiple
damages.


g)  The parties covenant that under no conditions will any party or any
affiliate file any action against the other (except only requests for injunctive
or other equitable relief) in any forum other than before the American
Arbitration Association, and the parties agree that any such action, if filed,
shall be dismissed upon application and shall be referred for arbitration
hereunder with costs and attorney's fees to the prevailing party.
 
 
Page 13 of 17

--------------------------------------------------------------------------------

 
 
h)  It is the intention of the parties and their affiliates that all disputes of
any nature between them, whenever arising, whether in regard to this agreement
or any other matter, from whatever cause, based on whatever law, rule or
regulation, whether statutory or common law, and however characterized, be
decided by arbitration as provided herein and that no party or affiliate be
required to litigate in any other forum any disputes or other matters except for
requests for injunctive or equitable relief. This agreement shall be interpreted
in conformance with this stated intent of the parties and their affiliates.


The provisions for arbitration contained herein shall survive the termination of
this agreement for any reason.


7.  GENERAL PROVISIONS.


7.1           FURTHER ASSURANCES.  From time to time, each party will execute
such additional instruments and take such actions as may be reasonably required
to carry out the intent and purposes of this Agreement.


7.2           WAIVER.  Any failure on the part of either party hereto to comply
with any of its obligations, agreements, or conditions hereunder may be waived
in writing by the party to whom such compliance is owed.


7.3           BROKERS.  Each party agrees to indemnify and hold harmless the
other party against any fee, loss, or expense arising out of claims by brokers
or finders employed or alleged to have been employed by the indemnifying party.


7.4           NOTICES.  All notices and other communications hereunder shall be
in writing and shall be given by personal delivery, overnight delivery, mailed
by registered or certified mail, postage prepaid, with return receipt requested,
as follows:


If to ORE to:


Mr. Charlie Miller
33 Cavendish Square
London, England
W1G 0PW
 
 
Page 14 of 17

--------------------------------------------------------------------------------

 



If to GGRI to:


Mr. Branislav Jovanovic
c/o Diane Dalmy.
8965 W Cornell Place
Lakewood, Colorado
80227
Office (303)985-9324, Cell (303)349-8746, Fax (303)988-6954
ddalmy@earthlink.net


The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid. If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient. If notice is given by mail, such notice shall be
deemed given upon receipt and delivery or refusal.


7.5           ASSIGNMENT.  This Agreement shall inure to the benefit of, and be
binding upon, the parties hereto and their successors and assigns; provided,
however, that any assignment by either party of its rights under this Agreement
without the written consent of the other party shall be void.


7.6           COUNTERPARTS.  This Agreement may be executed simultaneously in
two or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same instrument.  Signatures sent by
facsimile transmission shall be deemed to be evidence of the original execution
thereof.


7.7           REVIEW OF AGREEMENT.  Each party acknowledges that it has had time
to review this agreement and, as desired, consult with counsel.  In the
interpretation of this Agreement, no adverse presumption shall be made against
any party on the basis that it has prepared, or participated in the preparation
of, this Agreement.
 

 
Page 15 of 17

--------------------------------------------------------------------------------

 

7.8              SCHEDULES.  All schedules attached hereto, if any, shall be
acknowledged by each party by signature or initials thereon.


IN WITNESS WHEREOF, the parties have executed this Agreement on the date first
written above.


GREENWOOD GOLD RESOURCES INC.




BY:_                                                                     
Name:
ITS: President/CEO



 
OCEANVIEW REAL ESTATE COMPANY LTD.




BY:                                                       
                    Name:
ITS: CEO

 
Page 16 of 17

--------------------------------------------------------------------------------

 

SCHEDULE “A” – PROPERTY INFORMATION



 
Page 17 of 17

--------------------------------------------------------------------------------

 
